DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II (claims 30-35) in the reply filed on 06/02/2021 and 10/11/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as 32his invention.


Claims 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the term “a crystalline Si/Ti zeotype material for the type described herein” is indefinite since (1) the terms “type” should not be used in a patent claim, (2) it is unclear what “crystalline Si/Ti zeotype material for the type described herein” is.  
	Claim 30 recites “an inlet for methanol or DME” (feed) and a first catalyst “for conversion of DME to olefins”. The two limitations are inconsistent since it is unclear what the role of methanol in the claimed invention. Further, if the inlet is for methanol only, there is no DME for the first catalyst can function as recited in the claim.
	Also regarding claim 30, the term “zone(s)” is indefinite since it is unclear how zones are considered to be different zones. Specially, it is unclear what the difference between a first zone with another first zone and the difference a second zone with another second zone are. 
	The limitation of claim 34 is a duplicate of claim 32.
	The limitation of claim 35 is a duplicate of claim 33.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-35 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al (4,465,889) in view of Robbins et al (5,346,871).
Anthony discloses methanol/DME are converted to hydrocarbons in a series of reaction stages. One of stages contains a catalyst Ti-Silicate catalyst for converting the oxygenates (DME and/methanol) to hydrocarbon products containing isobutaneclaim 31 a dehydrogenation stage to dehydrogenate isobutane to isobutene (the abstract; col. 4, lines 54-68; examples, namely examples 17 and 18).
Anthony does not disclose the dehydrogenation stage contains a dehydrogenation catalyst. However, Robbins discloses isobutane can be converted to isobutene in the presence of catalyst containing an amount of metals such as platinum and zinc on a support of silica as recited in claims 32-35 (the abstract; example 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Anthony installation by loading the dehydrogenation catalyst disclosed by Robbins in the dehydrogenation stage to arrive the applicants apparatus since the catalyst maintains high activity and selectivity for extended periods of time (col. 1, lines 34-56).
As discussed in the 112 above, each reaction stage of Anthony can be considered to have many zones such as front zone back zone middle zone…


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772